MONROE, J.
Plaintiff brought this suit for the expropriation of 20.96 acres of defendant’s land, and defendant answered, alleging that the expropriation is unnecessary, and, should the court hold otherwise on that point, that he should be allowed $1,250 as the value of the'land, and $1,250 additional by way of damages. The jury allowed him $37.50 per acre for the land, and $20 as the cost of moving a cabin, a total of $920, and there was judgment accordingly, from which plaintiff has appealed.
There was no serious attempt, on the trial below, to prove the damages claimed, save to the extent of the $20 allowed for moving the cabin; nor can it be said that there was any attempt to prove that the land was worth more than $50 per acre. Plaintiff, on the other hand, has appealed, because it contends that the amount allowed is excessive. It is clear, therefore, that the value' in *37dispute does not bring tbe case within the appellate jurisdiction of this court.
It is accordingly ordered, adjudged, and decreed that in the event that the appellant or its attorney of record makes oath, before the expiration of 15 days from the day upon which this decree is.handed down, that the appeal is not taken for the purpose of delay, this cause be transferred to the Court of Appeal, Second Circuit; otherwise, and in case such oath be not made, that the appeal herein be, and is hereby, dismissed.